Mercure, J. P.
Appeal from a decision of the Workers’ Compensation Board, filed October 22, 1999, which, inter alia, ruled that the death of claimant’s decedent was not causally related to a prior accident and denied the claim for workers’ compensation benefits.
We are unpersuaded that the Workers’ Compensation Board erred in disallowing claimant’s claim upon a finding of no causal relationship between the January 27, 1997 death of claimant’s husband (hereinafter decedent) and a December 11, 1952 accident that resulted in injury to decedent’s legs. Decedent’s death certificate indicates that the immediate cause of death was cardiopulmonary arrest due to cardiac arrest and *856atherosclerotic heart disease, and massive cerebrovascular accident and massive gastrointestinal bleeding were listed as significant contributing conditions. Although claimant did submit some medical records, none addressed the pivotal issue of the causal connection between the 1952 accident and decedent’s death from a heart condition in 1997. Under the circumstances, we conclude that substantial evidence supports the Board’s determination that claimant failed to satisfy her burden of coming forward with prima facie medical evidence of a causal relationship between the two events (see generally, Matter of Zivitz v J & S Meat Corp., 114 AD2d 709, 710, affd, on mem below 67 NY2d 868). The parties’ additional contentions have been considered and found to be lacking in merit.
Peters, Spain, Rose and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.